
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 692
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide that claims of the United States
		  to certain documents relating to Franklin Delano Roosevelt shall be treated as
		  waived and relinquished in certain circumstances.
	
	
		1.Treatment of ownership of certain documents
			 relating to Franklin Delano Roosevelt
			(a)In GeneralIf any person or entity makes a gift of any
			 property described in subsection (b) to the National Archives and Records
			 Administration, then any claim of the United States to such property shall be
			 treated as having been waived and relinquished on the day before the date of
			 such gift.
			(b)Property DescribedProperty is described in this subsection if
			 such property—
				(1)is a part of the collection of documents,
			 papers, and memorabilia relating to Franklin Delano Roosevelt or any member of
			 his family or staff; and
				(2)was in the possession of Grace Tully and
			 retained by her at the time of her death.
				(c)Date of giftThe date of a gift referred to in
			 subsection (a) is any date specified by the donor so long as such date is
			 subsequent to the physical delivery of the property described in subsection (b)
			 to the National Archives and Records Administration.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
